People v Torres (2021 NY Slip Op 04036)





People v Torres


2021 NY Slip Op 04036


Decided on June 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-03504
2018-03507

[*1]The People of the State of New York, respondent,
vIsaias Torres, appellant. (S.C.I. Nos. 173/18, 174/18)


Janet E. Sabel, New York, NY (Dalourny Nemorin of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Victor Randall on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Queens County (Gia Morris, J.), both rendered February 13, 2018, convicting him of burglary in the third degree under Superior Court Information No. 173/2018, and burglary in the third degree under Superior Court Information No. 174/2018, upon his pleas of guilty, and imposing sentences. By decision and order dated January 29, 2020, this Court affirmed the judgments (see People v Torres, 179 AD3d 1102). On December 15, 2020, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of issues raised but not determined on the appeals to this Court (see People v Bisono, 36 NY3d 1013).
ORDERED that, upon remittitur from the Court of Appeals, the judgments are affirmed.
The sentences imposed were not excessive (see CPL 470.15[6][b]; People v Suitte, 90 AD2d 80).
RIVERA, J.P., BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court